Order, Supreme Court, New York County (Alice Schlesinger, J.), entered August 28, 1992, dismissing plaintiff’s complaint for failure to state a cause of action, unanimously affirmed, without costs.
The IAS Court correctly held that because decedent’s fiancé was not a member of her immediate family, plaintiff has no cognizable cause of action for extreme emotional distress allegedly caused by his having witnessed the fatal injuries she suffered as a result of defendants’ negligence (Bovsun v Sanperi, 61 NY2d 219). Concur—Carro, J. P., Milonas, Ellerin and Kassal, JJ.